TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00708-CV



                  Hill, Gilstrap, Riggs, Adams, & Graham, L.L.P., Appellant

                                                   v.

                         Mark F. Schuster, Individually et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-02-000513, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION

                On January 12, 2007, this Court sent Hill, Gilstrap, Riggs, Adams, & Graham, L.L.P.

(Hill) a notice advising it that a preliminary review of the record indicated that Hill’s notice of appeal

may not have been timely filed and requesting a response from Hill by January 22, 2007. See Tex.

R. App. P. 42.3. In response, Hill filed a motion to dismiss the appeal on January 22, 2007,

acknowledging that its notice of appeal was not timely filed. Because the notice of appeal was not

timely filed, this Court lacks jurisdiction. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Accordingly, we dismiss the appeal.



                                                         _____________________________________

                                                         Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 29, 2007